department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l oct q ep raat company pension pian profit sharing plan dear this is in response to a request for a private_letter_ruling dated date as supplemented by correspondence dated date you request a ruling that the company's ability to implement a transaction freezing accruals and contributions under a floor-offset arrangement for certain participants would not be affected by revrul_76_259 or sec_411 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling_request the company currently pravides retirement benefits to certain employees under a floor- offset arrangement under which the pension_plan provides the floor benefit and the profit sharing plan provides the offset benefit the company has maintained the floor-offset arrangement for many years and has consistently received favorable determination letters from the internal_revenue_service with respect to the plans linked under that arrangement under the arrangement participants may receive a normal_retirement_benefit equal to i the participant's gross benefit under the pension_plan payable at normal_retirement_age the floor benefit less ii the annuity value of the participant's vested profit sharing plan balance determined as of the participant’s termination of employment converted to an actuarially equivalent annual annuity payable for the life of the participant commencing at the participant's normal_retirement_date the company intends to freeze benefit accruals for certain participants under the pension_plan the affected participants and cease discretionary contributions for those participants under the profit sharing plan when implemented this transaction will limit the aggregate pension_plan obligations for the affected participants to the amount of such obligations as of the freeze date the impact of the transaction on an affected participant will be that upon termination of employment a participant’s pension_plan benefit will be his or her accrued_benefit as of the freeze date offset by the annuity value of his or her vested profit sharing plan account as of his or her termination of employment the offset benefit this offset benefit is calculated as the participant’s vested profit sharing plan balance determined as of the participant’s termination of employment converted to an actuarially equivalent annual annuity payable for the life of the participant commencing at the participant's normal_retirement_date the company intends to freeze the accrued pension_plan benefits of the affected participants following the freeze date all discretionary contributions under the profit sharing plan will cease with respect to the affected participants except for certain final contributions with respect to compensation earned between the beginning of the year and the freeze date as a result of the freeze transaction an affected participant will be entitled to receive at termination of employment his or her gross benefit under the pension_plan calculated at the freeze date offset by the annuity value of his or her vested profit sharing pian account determined as of the participant's termination of employment this means that the gross benefit of an affected participant under the pension_plan will remain fixed as of the freeze date and that the offset portion valued and applied as of his or her termination of employment will reflect any final profit sharing plan contribution described in the above paragraph plus investment gains and losses until such termination the freeze transaction will not change the manner in which an affected participant's retirement benefit will be calculated nor will it alter the timing of the calculation after the freeze is implemented an affected participant's pension_plan benefit payable at normal_retirement_age will still be calculated at his or her termination of employment and this benefit will still equal his or her floor pension_plan amount minus his or her offset profit sharing plan amount the freeze transaction will affect only the amounts of the floor and offset benefits more specifically beyond the freeze date an affected participant's pension_plan floor benefit will not reflect any additional accruals nor will his or her offset benefit reflect additional profit sharing plan contributions or earnings attributable to such contributions that might have been made on account of compensation earned by the participant after the freeze date other than the final contribution previously described requested ruling based on the foregoing facts and representations you request a ruling that neither revrul_76_259 nor sec_411 of the code affects the company’s ability to freeze accruals under the pension_plan with respect to affected participants and to thereafter provide benefits to such participants in the same manner as before the freeze analysis revrul_76_259 provides certain requirements that a floor-offset arrangement must satisfy in order to be qualified under sec_401 of the code under the revenue_ruling benefits will not be considered definitely determinable unless the benefit offset by the profit sharing plan is determined in a manner that precludes discretion on the part of the employer with respect to the calculation and the timing of the offset in addition the accrued_benefit under the defined_benefit_plan determined without regard to the offset derived from the profit sharing plan must satisfy the requirements of sec_411 of the code and the benefit offset must be equal to the amount deemed provided on the determination_date by the vested portion of the account balance in the profit sharing plan plus amounts that would have been provided by any prior distribution from the account balance sec_411 of the code provides that benefits that have been accrued or earned may not be retroactively reduced through a plan amendment sec_411 states a in general --a plan shall be treated as not satisfying the requirements of this section if the accrued_benefit of a participant is decreased by an amendment of the plan other than an amendment described in sec_412 or sec_4281 of the employee_retirement_income_security_act_of_1974 in this case the criteria in revrul_76_259 are satisfied each plan has consistently received favorable determination letters to the offset calculation or the timing with which it is applied the pension_plan benefit accruals satisfy the requirements of sec_411 of the code without regard to the profit sharing plan offset and the amount of the benefit offset is the amount deemed provided by the vested portion of the profit sharing account balance plus amounts attributable to prior distributions there is no employer discretion with respect the proposed freeze amendment does not violate the provisions of sec_411 of the code because it does not retroactively reduce benefits that have been accrued as of the date of the plan amendment this amendment also does not eliminate or reduce an early_retirement_benefit or a retirement-type subsidy and it does not eliminate an optional form of benefit accordingly we conclude that neither revrul_76_259 nor sec_411 of the code adversely affect the company’s ability to freeze accruals under the pension_plan with respect to affected participants and to thereafter provide benefits to such participants in the same manner as before the freeze this ruling is based on the representation that the pension_plan and profit sharing plan are qualified under sec_401 of the code and their related trusts are exempt from taxation under sec_501 of the code at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section or either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact sincerely yours william b hulteng manager employee_plans technical enclosures deleted copy of letter_ruling notice cc
